Citation Nr: 0534888	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for instability of the 
left knee, rated as 20 percent disabling, and arthritis of 
the left knee rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  

This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a rating in excess of 10 
percent for the veteran's service-connected left knee 
disorder.  

Subsequently, the RO in a January 2002 rating decision 
granted an increased rating to 20 percent, based on 
instability of the left knee.  The increased rating to 20 
percent was effective, January 28, 1999, the date the veteran 
filed his claim for an increased rating.  

The Board of Veterans' Appeals (Board) remanded the claim in 
April 2004.  The development ordered in the remand has been 
completed to the extent possible.  Stegall v. West, 11  Vet. 
App. 268 (1998).  

Based on the additional evidence obtained, VA in an April 
2005 rating decision granted a separate 10 percent rating for 
degenerative joint disease of the left knee, effective 
January 28, 1999.  


FINDINGS OF FACT

1.  The veteran's service connected left knee disorder 
produces mild to moderate instability of the left knee.  

2.  X-rays indicate the veteran has mild degenerative joint 
disease of the right knee which produces some limitation of 
flexion, but not to less than 110 degrees, and no limitation 
of extension.  




CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 20 percent, for 
left knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

2.  The criteria for a rating, in excess of 10 percent, for 
left knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260, 
5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for an increased rating for his 
left knee disorder in January 1999.  The June 1999 rating 
decision which initially denied the claim preceded passage of 
VCAA.  The Board remanded the claim in April 2004 to ensure 
the veteran had been properly notified as required by VCAA.  
An April 2004 letter from VA informed the veteran of the 
passage of VCAA, the status of his claim, what evidence was 
necessary to support his claim for an increased rating, and 
how VA could assist in obtaining evidence to support his 
claim.  He was advised to provide any evidence pertaining to 
his claim at page 2 of the April 2004 letter.

The veteran was afforded VA examinations in June 2000, 
December 2001, and May 2004.  The veteran appeared and gave 
testimony before a Hearing Officer at the RO and before the 
undersigned Acting Veterans Law Judge.  VA obtained the 
veteran's records of treatment from VA.  The claims folder 
contains records from Dr. B, Dr. S. and Dr. C, which the 
veteran listed on his VA Form 21-4142, received in June 2000.  
The veteran has not identified any additional evidence.  The 
veteran has been furnished all the intended benefits of VCAA.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2005).  

Limitation of extension of the leg to 10 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero.  Flexion limited to 45 degrees is rated as 10 percent 
disabling.  Flexion limited to 30 degrees is rated as 20 
percent disabling.  Flexion limited to 15 degrees is rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010 the provisions of 38 C.F.R. 
§ 4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  

Factual Background and Analysis.  In October 1969, the 
veteran sustained a left knee injury while playing basketball 
in service.  There was some question at the time that the 
veteran had suffered internal derangement of the knee.  
Subsequently, in June 1970 X-rays of the left knee revealed 
some mild degenerative changes.  The veteran was hearing a 
clicking sound and his left knee swelled periodically.  The 
impression was the veteran had mild arthritis of the left 
knee.  

The veteran filed his original claim for service connection 
for residuals of injury to the left knee in September 1970 
when he separated from the service.  The RO granted service 
connection in an October 1970 rating decision.  A 10 percent 
rating was assigned based on degenerative changes in the left 
knee revealed on X-rays.  

VA examination of the left knee in October 1972 revealed no 
lateral or sagittal instability and McMurray's testing was 
negative for possible meniscal injuries.  Based on that 
evaluation an increased rating for the left knee arthritis 
was denied by the RO in a November 1972 rating decision.  

A January 1992 letter from Dr. B, reveals the veteran 
sustained a twisting or giving way injury to the left knee on 
July 13, 1987.  An anterior cruciate deficient left knee with 
substantial laxity and instability with a probable new tear 
of the medial meniscus was diagnosed.  An arthroscopic 
procedure excised the bucket-handle type tear of the medial 
meniscus.  Subsequently, the veteran did well, but had 
constant apprehension and repeated episodes of giving way and 
instability.  He also had intermittent locking.  An anterior 
cruciate ligament re-construction was scheduled, but 
cancelled and never performed.  Physical examination revealed 
there was good alignment of the lower extremities.  There was 
very minimal increased soft tissue fullness in the left knee.  
The veteran was able to walk on his toes and heels without 
any problems.  There was discomfort with palpation along the 
medial joint line.  There was mild ridging of the articular 
margin of the medial joint of the left knee.  There was good 
active range of motion with no patella femoral crepitation or 
articular cartilage irregularity of the patella femoral 
joint.  External tibia rotation produced no discomfort.  He 
was three finger breaths from heel to buttock with full 
extension.  Laxity testing produced a 2-3 plus Lockman, a 2 
plus anterior drawer, and a definite pivot shift.  X-rays of 
the left knee demonstrated no narrowing of the medial or 
articular cartilage, or that involving the patella femoral 
joint.  There was a very small inferior marginal spur 
involving the patella, slight changes involving the medial 
femoral condyle, and medial tibial plateau articular margin.  
The impression was the veteran had continued and increasing 
instability of the left knee secondary to anterior cruciate 
ligament deficiency.  

VA records of a hospital admission in November 1994 note the 
veteran reported he had an unstable knee.  He reported it had 
been recommended he have a knee replacement.  

A VA examination in September 1995 revealed the veteran 
walked into the office without any assistive devices.  The 
left knee did not appear swollen at that time.  There was no 
effusion present.  There was no evidence of quadriceps or 
patellar tendonitis.  There was a positive Lachman's sign.  
There was also 5 millimeters of draw on the left side.  It 
was difficult for the physician to maneuver the knee, as the 
veteran continuously contracted his hamstrings and prevented 
movement of the knee.  Range of motion was from 0 degrees to 
full extension.  He could flex to 125 degrees on the left and 
130 degrees on the right.  There was no significant crepitus 
with range of motion.  There was no true joint line 
tenderness, but a generalized aching along the medial joint 
line.  There was no specific point tenderness.  A pivot shift 
could not be demonstrated.  The diagnosis was recurrent 
buckling of the left knee.  

A March 1998 letter from a private orthopedic surgeon, Dr. 
S., described the veteran's anterior-posterior instability of 
the left knee as being of moderate degree.  

A VA examination of the left knee in April 1999 revealed no 
evidence of effusion into the joint.  There was no 
tenderness.  Range of motion both actively and passively was 
within normal limits.  The veteran did not complain of pain 
during passive range of motion.  There was no instability.  
McMurray's test was negative.  There was increased 
crepitation during passive range of motion.  The diagnosis 
was status post injury to the left knee, with rupture of the 
anterior closure ligament by history, with secondary 
degenerative joint disease.  

A VA examination in June 2000 revealed the veteran was 
wearing a left knee support.  There was no edema.  The left 
knee was tender.  Range of motion of the left knee was from 0 
to 110 degrees.  The veteran had pain throughout range of 
motion.  He had a mild varus deformity of the knee.  
McMurray's test caused pain.  

The veteran appeared and gave testimony before a Hearing 
Officer at the RO in April 2001.  The veteran testified he 
wore a brace on the left knee to prevent the knee from going 
out.  He wore a hinged brace with metal stays on the side.  
(T-2).  He wore it all the time.  The brace had been given to 
him at the East Orange VA.  (T-3).  

VA examination of the left knee in December 2001 revealed no 
swelling, increased heat, or erythema about the joint.  The 
veteran was wearing a hinged knee brace.  There was full 
painless range of motion with crepitus noted in the left 
knee.  Laxity was noted in the left knee.  A Magnetic 
Resonance Imaging of the left knee revealed findings 
consistent with an older tear of the anterior cruciate 
ligament, with post operative changes involving the medial 
meniscus.  The diagnosis was internal derangement of the left 
knee with degenerative joint disease.  

The veteran appeared before the undersigned Acting Veterans 
Law Judge at a hearing in September 2003.  The veteran 
testified he took aspirin to relieve his left knee pain.  

VA examination in May 2004 revealed that standing for long 
periods, climbing stairs, pushing and lifting weights 
precipitated flare ups of pain.  The veteran stated his pain 
increased by 60 percent with pain.  The veteran was not using 
a cane, brace or any corrective shoes.  The veteran had pain 
in the knee at the end of flexion.  Repeated movement of the 
left knee increased his pain 60 percent, with mild additional 
limitation for weakness and/or fatigue.  The exact degree of 
additional limitation could not be determined.  There was 
objective evidence of painful motion.  There was edema, but 
no effusion, weakness or redness.  There was mild anterior 
instability.  There was tenderness along the medial joint 
line .  There was no ankylosis.  Range of motion of the left 
knee was from 0 degrees of extension to 132 degrees of 
flexion.  Medial and lateral collateral ligaments were intact 
to varus and valgus stress.  There was mild positive anterior 
instability.  Both Lachman's and McMurray's were positive.  
X-rays of the left knee revealed mild osteoarthritis.  

The VA physician answered the questions posed by the Board as 
follows:  The patient reported that he had increased pain in 
the left knee during flare-ups of about 60 percent.  When he 
walked, stood, and during flare-up, he said his pain 
increased from 2-8 and he had weakened movement of the left 
knee.  On ten repeated movements done in the office, it 
showed knee pain increased 60 percent and weakness and 
fatigue were seen in the left knee, but the exact degree 
could not be expressed.  Pain was the major factor for 
limiting function during flare-ups or repeated use.  Loss of 
range of motion could not be evaluated in degrees during 
flare-ups or repeated range of motion.  

The veteran's service-connected disorder of the left knee has 
been evaluated based both on instability and degenerative 
joint disease.  Currently a 20 percent rating based on 
38 C.F.R. § 4.71a, Diagnostic Code 5257 has been assigned.  
It represents moderate impairment of the knee related to 
recurrent subluxation or lateral instability of the knee.  A 
higher rating to 30 percent requires evidence of severe 
recurrent subluxation or lateral instability.  In March 1998, 
Dr. S. described the veteran's lateral anterior-posterior 
instability of the left knee as being of moderate degree.  
Although the veteran appeared at the June 2000 VA examination 
wearing a hinged knee brace and laxity of the knee was noted 
again in December 2001, the VA examiner in May 2004 described 
the instability of the knee as being mild.  There is no 
indication that a physician has found severe instability of 
the left knee.  For that reason, the preponderance of the 
evidence is against the claim for an increased rating based 
on 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A separate 10 percent rating has also been assigned for 
degenerative joint disease of the left knee, based on X-rays 
findings of arthritis in a major joint.  Under Diagnostic 
Code 5010, arthritis due to trauma is evaluated under 
Diagnostic Code 5003, for degenerative arthritis.  Diagnostic 
Code 5003 specifies that degenerative arthritis of a major 
joint be rated under the criteria for limitation of motion of 
the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2005).  Increased ratings require evidence of 
limitation of either extension or flexion to a compensable 
degree.  Extension must be limited to 10 degrees and flexion 
to 45 degrees to assign a 10 percent rating based on 
limitation of motion.  There is no evidence which 
demonstrates the veteran has limitation of either extension 
to 10 degrees or flexion to 45 degrees.  

In August 1998, the General Counsel in VAOPGCPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

In this instance, the VA physician in May 2004 stated there 
was an increase in pain of 60 percent, but was unable to 
quantify any limitation of motion or function.  Previously, 
in December 2001 full painless motion was demonstrated.  In 
April 1999, there was normal motion both actively and 
passively.  During the rating period there is no evidence 
which supports the grant of a higher rating based on 
limitation of motion due to pain or with flare-ups.  

The preponderance of the evidence is against the claim for an 
increased rating for the left knee.  

ORDER

An increased rating for the veteran's left knee instability 
and arthritis is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


